Citation Nr: 0207224	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a bipolar disorder, 
claimed as secondary to a service-connected lumbar spine 
disorder.

2. Entitlement to an increased rating for degenerative joint 
disease (DJD) of the lumbosacral spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.  

This appeal originally arose from a March 1998 rating action 
that denied a rating in excess of 20 percent for DJD of the 
lumbosacral spine.  A Notice of Disagreement (NOD) therewith 
was received in January 1999, a Statement of the Case (SOC) 
was issued in February 1999, and a Substantive Appeal (SA) 
was received in March 1999.  A Supplemental SOC (SSOC) was 
issued in December 1999.

This appeal also arises from a May 2000 rating action that 
denied service connection for a bipolar disorder as secondary 
to the service-connected low back disorder.  In August 2000, 
an NOD therewith was received and an SOC was subsequently 
issued, and an SA was received in September 2000.  

By rating action of January 2002, the RO granted an increased 
rating from 20 percent to 40 percent for DJD of the 
lumbosacral spine, effective December 1997; the matter of a 
rating in excess of 40 percent remains for appellate 
consideration.  An SSOC as to both issues on appeal was 
issued in January 2002.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent 
possible, been accomplished.

2. The veteran is service connected for cervical strain and 
for DJD of the lumbosacral spine.

3. The record includes competent medical opinions to the 
effect that the veteran suffers from additional 
psychiatric disability resulting from aggravation of his 
bipolar disorder by his service-connected DJD of the 
lumbosacral spine.

4. The veteran's DJD of the lumbosacral spine is manifested 
by objective evidence of severe limitation of motion, and 
no disc herniation or stenosis; and subjective complaints 
of radiating pain, weakness, stiffness, fatigability, and 
lack of endurance.

5. Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
lumbar DJD have not been demonstrated, and the application 
of the regular schedular standards is not impractical.


CONCLUSIONS OF LAW

1. Additional psychiatric disability is proximately due to or 
the result of aggravation by service-connected DJD of the 
lumbosacral spine.  38 U.S.C.A. §§ 5103A, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.310(a) (2001).    

2. The criteria for an evaluation in excess of 40 percent for 
service-connected DJD of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.321(b)(1) and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the service medical records discloses that the 
veteran was seen in July 1988 after having been in an 
automobile accident 2 days previously.  He complained of 
severe headaches and slight dizziness.  He was noted not to 
have been rendered unconscious in the motor vehicle accident, 
but he was dazed and disoriented.  The assessments were 
cervical strain and concussion syndrome.  In August 1988, the 
veteran declined a separation physical examination.  The 
service medical records are negative for diagnoses of any 
acquired psychiatric disorder.  

By rating action of May 1990, the RO granted service 
connection for cervical strain and for a low back disorder, 
effective October 1988.

September 1992 VA outpatient records noted the veteran's 
complaints of trouble sleeping at night, neck and back pains, 
and inability to relax.  The veteran refused psychiatric 
referral for stress management.  The diagnoses were multiple 
musculoskeletal complaints, and stress disorder.  When seen 
again in March 1993, he complained of back and neck pain and 
sleep problems.  In June 1993, he was noted to have had 
chronic neck pain since an inservice motor vehicle accident 
in 1988, at which time he also had a concussion, with 
occasional headaches since that time.    

From June to August 1993, the veteran was hospitalized at a 
VA medical facility for detoxification and psychiatric 
evaluation after reportedly being involved in a domestic 
violence incident wherein he allegedly attempted to shoot 
himself and choked his father for intervening; he was 
reportedly amnestic for the incident.  Recent stressors 
included job loss and ongoing legal difficulties (loss of 
drivers license) secondary to driving while intoxicated.  A 
history of a motor vehicle accident in 1988 which resulted in 
probable mild head trauma and low back and neck pain was 
noted.  The veteran's mother reported that the veteran had a 
history of an attention-deficit hyperactivity disorder as a 
child, and his father reportedly had a bipolar disorder.  
During his hospital course, the veteran was referred for 
biofeedback to learn to cope with pain and promote relaxation 
training.  The final diagnoses included bipolar disorder, 
chronic low back and neck pain, lumbar spondylosis, and 
history of head injury in 1988.

The record thereafter reflects regular VA outpatient follow-
up treatment and evaluation for neck and back complaints and 
for a bipolar disorder from 1993 to 2001.  

October 1995 VA outpatient psychiatric records noted the 
veteran's complaint of spine problems, mostly spasm and pain.  
Despite physical problems, the examiner noted that there was 
no current evidence of recurrent bipolar symptoms.  
Prescribed medication seemed to control the veteran's mood.  
In November 1996, the veteran stated that he was depressed 
because his back had been recently bothering him a lot.  In 
January 1997, he complained of severe neck and back pain that 
was affecting his depression.      

On VA orthopedic examination of December 1997, the veteran, 
in the standing position, had a moderate degree of spasm of 
the left sacrospinalis muscle group.  There was tenderness to 
percussion over the low back at the level of L5-S1.  He was 
unable to forward bend with his knees in extension more than 
45 degrees when he had exacerbation of his discomfort.  He 
was able to bend backwards without difficulty,  Lateral 
bending was limited to 15 degrees bilaterally.  Rotation 
bilaterally was unremarkable.  He was able to walk on toes 
and heels, and squat down, holding onto the side of the table 
so that his buttocks touched his heels.  In the supine 
position, measurements of the extremities were symmetrical.  
Straight leg raising was carried out to 10 degrees on the 
right, and he had exacerbation of low back pain on abduction 
of the flexed knee on the abdomen.  Straight leg raising on 
the left was carried out to 45 degrees, where he had 
discomfort on abduction of the left knee.  Reflexes were 
equal.  Knee and ankle jerks were hyperactive bilaterally.  
Babinski's sign was equivocal bilaterally.  There was no 
absence of sensation for pinprick in the lower extremities.  
The diagnostic impressions included spondylolisthesis and 
spondyloses of L4-5 with limitation of back motion.

On VA outpatient psychiatric evaluation in July 1998, the 
veteran complained of increased depression because he had 
lost his job due to a strike at his workplace, he could not 
sleep, and his back pain was worsening.  The examiner 
commented that he appeared somewhat depressed and irritable 
due to the lack of a job, and that his depression seemed to 
be a little bit worse because of his current situation.  The 
diagnosis was mixed bipolar disorder.  When seen again in 
October, the veteran reported that he had been re-hired and 
promoted to a supervisor's position following the strike at 
his workplace.  

In November 1998, the veteran was seen at the Geneva General 
Hospital with a     2-day history of severe, right-sided back 
pain.  A past medical history of L4-5 spondylosis and 
spondylolisthesis and a bipolar disorder was noted.  On 
current examination, the back was muscular, with no gross 
deformities.  There was pain to palpation from a point 
superior to the kidney to the scapula.  The veteran jumped 
when palpated, but not when palpated with the head of a 
stethoscope.  Reflexes were 2+ in the lower extremities, and 
leg strength was intact.  There was pain with hip rotation.  
Deep tendon reflexes and pulses were symmetric in the legs.  
There was no pain on straight leg raising.  Pain was worse 
when sitting down.  The working diagnosis was mid and upper 
right-sided back pain, and the veteran's condition was stable 
on discharge.    

On VA outpatient examination of December 1998, the veteran's 
complaints included back pain.  Examination of the back 
showed intact range of motion.  There was no tenderness to 
palpation.  Sensation was intact.  The diagnostic impression 
was acute low back pain, rule-out radiculopathy versus muscle 
spasm.  X-rays of the lumbosacral spine revealed a 
spondylosis at L4-5.  The L-4 vertebral body was displaced 
slightly forward on L-5, indicating a 1st-degree 
spondylolisthesis.

On VA outpatient psychiatric evaluation of February 1999, the 
veteran appeared somewhat irritable and anxious.  His 
shoulder had frozen in approximately November 2001 and he was 
unable to move his neck or upper body.  He described knife-
stabbing pain which caused him a very difficult time and 
which aggravated his anxiety and depression.  The examining 
physician concluded that it appeared that the veteran had an 
aggravation of a physical illness that seemed to be affecting 
his mental condition, which was a mixed-type bipolar 
disorder.  He commented that this could be aggravated further 
by his physical deterioration.  The veteran took medication 
as prescribed, and it seemed to good effect.  The diagnosis 
was mixed bipolar disorder.

On VA outpatient general medical examination of May 1999, the 
veteran ambulated without assistance.  He could flex forward 
at the waist to greater than 90 degrees, and no paravertebral 
tenderness was noted.  Pain and tenderness was elicited with 
knee flexion and hip external rotation bilaterally.  No 
scoliosis was noted.  He conducted straight leg raises with 
true effort to greater than 60 degrees bilaterally.  On 
neurologic evaluation, he had a normal, steady gait.  Muscle 
size, tone, and strength were all normal, +5/5, and no 
involuntary movements were noted.  Coordination was intact.  
Sensory function was intact to light touch and pinprick 
bilaterally.  Deep tendon reflexes were +2/2 bilaterally.  

On VA outpatient psychiatric evaluation of June 1999, the 
veteran reported job-related stress from supervising 5 
people.  The diagnosis was mixed bipolar disorder.  When seen 
again in November 1999, the veteran appeared somewhat 
irritable and anxious, stating that his shoulder was frozen 
and painful.  The examiner concluded that it appeared that 
the veteran had an aggravation of a physical illness that 
seemed to be affecting his mental condition, which was a 
mixed-type bipolar disorder.  He commented that this could be 
aggravated further by his physical deterioration.  The 
veteran took medication as prescribed, and it seemed to good 
effect.  The diagnosis was mixed bipolar disorder.

On VA psychiatric examination of January 2000, the examiner 
was requested to review the veteran's claims file and render 
a medical opinion as to whether it was at least as likely as 
not that his bipolar disorder was due to or aggravated by his 
service-connected low back disorder.  In the examination 
report, the examiner reviewed the veteran's psychiatric, 
educational, social, family, medical, and employment history.  
A review of the treatment notes of the veteran's treating VA 
psychiatrist over the years turned up references to 
depression that was usually related to stressful events in 
the veteran's life: a note of October 1995 referenced spasms 
and pain; a recent note of November 1999 talked about an 
aggravation of his physical problems affecting his bipolar 
disorder and suggested that this could worsen as 
deterioration increased.  The veteran currently reported on-
the-job stresses as a supervisor of others and with his own 
supervisors, as well as financial concerns.  On current 
examination, the veteran reported some periodic depressive 
symptoms, but significant bipolar symptoms seemed mild to 
moderate at best since taking prescribed medication.  The 
examiner noted that there seemed to have been no significant 
periods of mania or depression since 1993, other than some 
depressive reactions to situational stressors.  

The diagnoses included bipolar disorder; attention deficit 
hyperactive disorder, by history; and lumbar and cervical 
pain.  The examiner opined that the veteran's bipolar 
disorder was not caused by military service or by his 
service-connected physical condition, but that it was as 
likely as not that it was aggravated to a degree by his 
service-connected low back pain.  He commented that it was 
safe to say that any psychiatric condition would be 
aggravated by extensive pain.  However, the degree to which 
the pain exacerbated his affective disorder appeared minimal 
at this time.  Currently, his bipolar symptoms fell in the 
mild to moderate range.  Most of his expressed problems had 
to do with his anger and with interpersonal relationship 
difficulties.  There had been no re-hospitalization since 
1993, and the veteran had worked for the same company for 5 
years, the last year as a supervisor.  Added 
responsibilities, financial problems, work issues, etc., were 
all noted to be stressors along with his pain.  In summary, 
the examiner stated that the veteran's baseline level of 
functioning since 1993 due to his non-service-connected 
bipolar disorder resulted in mild to moderate symptomatology.  
He tended to be on edge a lot, and had reactive depressive 
episodes and trouble relating to others, but he remained 
functional.  One of the events that periodically resulted in 
an increased agitation or depression level was his pain, 
which caused periodic increases from mild to moderate 
symptomatology, but no more so than any other stressor.  Pain 
was indeed a stressor, and the examiner opined that any 
significant increase in pain in the future would certainly 
cause increases in the veteran's psychiatric symptoms.  

On VA outpatient psychiatric evaluation of August 2000, the 
veteran reported having been recently fired from his job.  He 
appeared very anxious and stated that he had not been 
sleeping for the last few days because of this situation.  He 
also reported financial stresses with respect to payments on 
his house and cars.  He also reported not sleeping due to 
anger, irritability, and depression due to his current 
situation.  His back problem had also gotten worse.  The 
examiner noted that the veteran was extremely stressed 
because of the loss of his job, appearing very depressed and 
having difficulty sleeping, ruminating about his job and 
related matters.  His financial difficulties made him more 
depressed.  The diagnosis was mixed-type bipolar disorder, 
exacerbations of symptoms triggered by current situation.  
The examiner recommended that the veteran see his medical 
doctor for his increasing back problems.  He commented that 
the bipolar disorder could cause and aggravate the veteran's 
pain, noting that he had a family history of a bipolar 
disorder in his father which probably contributed to his 
development of a bipolar disorder.  

On VA orthopedic examination of May 2001, the examiner 
reviewed the veteran's military and medical history 
pertaining to his low back, and his voluminous claims file.  
He currently complained of pain, weakness, stiffness, 
fatigability, and lack of endurance in his entire spine.  He 
reported being under no treatment whatsoever at the present 
time.  He described his discomfort as constant, with flare-
ups that occurred 2 to 4 times per month and lasted from 7 to 
10 days.  He described the severity of pain during a flare-up 
as 100 percent, and the additional limitation of motion or 
functional impairment as 80 percent during a flare-up.  He 
currently reported taking no prescribed medication or any 
other treatment, and did not use crutches, a brace, or a 
cane.  He was currently employed as a molder, was unable to 
do any heavy lifting, and could only do a certain amount of 
bending before it aggravated his back condition.  He reported 
lack of control of bowel movements because of back spasms.  
He stated that he had additional limitation of motion in his 
back because of pain, fatigue, and weakness, especially 
during repetitive use or during flare-ups.  The major 
functional impact was that of pain.  He complained of 
numbness and pain extending from the bilateral inner thigh 
areas descending laterally toward the thigh, and then to the 
back of the calves down to the feet; these were constantly 
present, but worse during flare-ups.

On current examination, the musculature of the back was 
fairly normal.  On range of motion testing of the lumbar 
spine, forward flexion was limited to 20 degrees, backward 
extension was to 5 degrees, lateral extension to 10 degrees, 
and rotation to 15 degrees.  On neurological examination, 
there was hyperreflexia in both lower extremities.  The 
examiner noted that the symptoms were suggestive of sciatic-
type pains with pains down both lower extremities.  
Computerized tomography of the lumbosacral spine revealed 
early degenerative joint disease at L4-5, with no disc 
herniation or stenosis, which was also the current diagnosis.  
The examiner noted that the veteran had complained of muscle 
spasms, predominantly in the low back, which led to a loss of 
bowel control, and that his major problem involved pain.  
With respect to the question of whether the pain could 
significantly limit the veteran's functional ability during a 
flare-up and when the low back was used repeatedly, the 
examiner noted that the veteran had indicated that this was 
definitely so, noting his statements that there was a 100 
percent increase in pain as well as an 80 percent additional 
limitation of motion.        

II.  Analysis

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(29 August 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 66 Fed. Reg. 45,620 
(29 August 2001) (to be codified as amended at 38 C.F.R. § 
3.102).  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 66 Fed. 
Reg. 45,620 (29 August 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of the 
VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 
(29 August 2001) (to be codified at 38 C.F.R. § 3.159(c)).

Although the RO has not explicitly considered the claims on 
appeal in light of the change in the law and its implementing 
regulations, the Board finds that the requirements of the new 
legal authority have, essentially, been satisfied.  By virtue 
of the various documents prepared by the RO in connection 
with the appeal, to specifically include the February 1999 
and August 2000 SOCs and the December 1999 and January 2002 
SSOCs, the veteran and his representative have been advised 
of the applicable laws and regulations and the bases for the 
denials, and hence, have been given notice of the information 
and evidence needed to substantiate the claims.  

Furthermore, the VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
the claims, to include securing VA and private treatment 
records.  In fact, it appears that all evidence identified by 
the veteran as relevant to the claims has been associated 
with the claims file.  Although, in statements dated in April 
and May 2002, the veteran's representative argued that the 
development of the issue of secondary service connection for 
a bipolar disorder was insufficient, and requested 
examination of the veteran by a board of two VA psychiatrists 
to determine the etiology of his bipolar disorder and to 
obtain a medical opinion as to whether the bipolar disorder 
has been aggravated by his service-connected disabilities, 
the Board finds that such additional development is 
unnecessary in light of the grant of secondary service 
connection, below, on the basis of the evidence now of 
record, which represents a full grant of the benefit sought 
on appeal with respect to that issue.  

Under these circumstances, the Board finds that a remand to 
the RO for explicit consideration of the VCAA or for any 
additional notification or development action is unnecessary, 
and that the veteran is not prejudiced by the Board's 
consideration of the claims at this juncture.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.  

A.  Secondary Service Connection for a Bipolar Disorder

The veteran contends, in effect, that he is entitled to 
secondary service connection for a bipolar disorder pursuant 
to the provisions of 38 C.F.R. § 3.310(a) and the holding of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1999) (Court) in Allen v. Brown, 7 Vet.  App. 439 (1995), by 
virtue of its aggravation by service-connected spine 
disorders.  He asserts that he suffers from additional 
psychiatric disability by virtue of his depression being 
greatly exacerbated by his constant neck and back pain, and 
that this contention is supported by the competent medical 
opinions of VA physicians.  He states that in August 2000 he 
was fired from the company for which he had worked for over 5 
years after he made mistakes due to trouble concentrating on 
his work caused by constant low back pain.  He asserts that 
he had bipolar disorder episodes and was severely depressed 
in service due to constant pain from his back injury, and 
also had suicidal thoughts at that time, but that there is no 
information on his mental status in service because he 
contained his depression and self-medicated by drinking beer 
and using drugs.  He requests that reasonable doubt be 
resolved in his favor.  His representative requests that he 
be afforded an examination by a board of two VA psychiatrists 
to determine the etiology of his bipolar disorder and to 
obtain a medical opinion as to whether the bipolar disorder 
has been aggravated by his service-connected disability.

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  In Allen, the Court held that, where a 
claimant's service-connected disability aggravates, but is 
not the proximate cause of, a nonservice-connected 
disability, he is entitled to service connection for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  The term 
"disability" as used in 38 U.S.C.A. § 1110 refers to 
impairment of earning capacity, and such definition mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, he shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See 7 Vet. App. at 448.

In this case, the evidence in support of the veteran's claim 
for secondary service connection includes a September 1992 VA 
outpatient record associating his psychiatric stress with 
neck and back pains; mid-1993 VA hospital records noting a 
diagnosis of a bipolar disorder and his referral for 
biofeedback to cope with chronic low back and neck pain; 
November 1996 and January 1997 VA outpatient records noting 
his depression due to severe neck and back pain; a July 1998 
VA outpatient record attributing his increased depression to 
worsening back pain, among other situational stresses; 
February and November 1999 VA outpatient records wherein a 
frozen shoulder and severe neck and upper body pain were 
noted to be aggravating the veteran's anxiety and depression, 
and a physician opined that he had an aggravation of a 
physical illness that seemed to be affecting his mental 
condition, a bipolar disorder; a January 2000 VA psychiatric 
examiner's opinion that it was as likely as not that his 
bipolar disorder was aggravated to a degree by his service-
connected low back pain; and an August 2000 VA outpatient 
record noting an exacerbation of his anxiety, irritability, 
and depression due to situational stresses including a 
worsening back problem.  The Board finds that this evidence 
supports the grant of service connection for a bipolar 
disorder as secondary to the veteran's service-connected DJD 
of the lumbosacral spine.

Although the record shows that stressful events other than a 
service-connected spine disability also play a role in 
aggravating the veteran's bipolar disorder - job loss in 
January 1998; job-related stress in June 1999; added 
responsibilities, financial problems, and work issues in 
January 2000; and being fired from a job in August 2000 - 
this in no way diminishes the fact that he also suffers 
additional impairment of earning capacity by virtue of the 
aggravation of his non-service-connected bipolar disorder by 
his service-connected DJD of the lumbosacral spine, and 
regardless of the January 2000 VA examiner's observation that 
the degree of aggravation appeared to be minimal at that 
time.  Significantly, the latter VA examiner confirms that 
pain from the veteran's service-connected low back disability 
periodically results in an increased agitation or depression 
level which causes periodic increases from mild to moderate 
psychiatric symptomatology.  The Board also would point out 
that there is no clear requirement, under Allen, that to meet 
the criteria for a grant of secondary service connection on 
the basis of aggravation, that the service-connected 
disability be the only aggravating factor.  

Under these circumstances, the Board finds that there is 
competent medical evidence supporting the veteran's 
contention that he suffers from additional psychiatric 
disability resulting from its aggravation by his service-
connected spine disorder.  As such, a full grant of the 
benefit sought on appeal is warranted.

B.  A Rating in Excess of 40 percent for DJD of the 
Lumbosacral Spine

The veteran contends, in effect, that his low back disability 
is more than 40 percent disabling.  He asserts that he 
suffers from a slipping 5th vertebra, severe muscle spasms, 
marked limitation of forward bending in a standing position, 
abnormal mobility on forced motion, and a great deal of pain 
and stress.  He states that physical work of any kind and 
bending, lifting, and standing make his low back disability 
almost unbearable.  His representative requests consideration 
of approval of a rating in excess of 40 percent on an extra-
schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The veteran's service-connected lumbar spine disability has 
been rated under various diagnostic codes over the years.  
His initial evaluation was assigned under Diagnostic Code 
(DC) 5292, on the basis of limitation of motion.  The 
disability was next evaluated under DC 5295, pursuant to 
which lumbosacral strain is rated.  The current evaluation 
has been assigned under DC 5010-5292, reflecting that the 
service-connected lumbosacral spine disorder involves 
degenerative changes (arthritis) rated on the basis of 
limitation of motion.  See 38 C.F.R. §§  4.27, 4.71a, 
Diagnostic Codes 5003, 5010.  To ensure that the veteran is 
afforded full due process of law, the Board has considered 
all potentially applicable diagnostic codes in evaluating the 
veteran's lumbar spine disability.

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent rating.  A 50 percent rating requires fixation at 
an unfavorable angle.  38 C.F.R. § 4.71a, DC 5289.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent rating.  under 38 C.F.R. § 4.71a, DC 5292.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.

After reviewing the evidence of record, the Board finds that 
a rating in excess of 40 percent for DJD of the lumbosacral 
spine is not warranted.  As indicated above, the veteran has 
already been assigned the maximum schedular evaluation under 
DC 5292, for limitation of motion, and under DC 5295, for 
lumbosacral strain.  Moreover, clinical findings on VA 
orthopedic examination of December 1997, VA outpatient 
examination of December 1998, VA outpatient general medical 
examination of May 1999, and VA orthopedic examination of May 
2001 all show that the veteran retains measurable range of 
motion of the lumbar spine, and indicate that he does not 
have ankylosis of the spine; hence, there is no basis for 
evaluation under DC 5289, for ankylosis of the lumbar spine.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and DeLuca-
mandated consideration of the extent of functional low back 
disability produced by pain, weakened movement, excess 
fatigability, and incoordination, the Board finds that, 
despite the veteran's assertions as to his low back pain and 
associated functional loss, the current 40 percent evaluation 
compensates the veteran for functional loss due to pain.  The 
Board notes that, in connection with the VA examination of 
May 2001, the physician commented that the veteran had 
indicated that back pain could significantly limit his 
functional ability during a flare-up and when the low back 
was used repeatedly, causing increased pain and additional 
limitation of motion.  However, the examiner did not provide 
an independent assessment of whether, and the extent to 
which, the veteran experienced additional functional loss 
pain during flare-ups; rather, he merely appears to have 
adopted what the veteran reported.  The veteran indicated 
that, during flare-ups (which he described as occurring 2 to 
4 times per month and lasting from 7 to 10 days, there was a 
100 percent increase in pain as well as an 80 percent 
additional limitation of motion).  Accepting these assertions 
as credible, for the sake of argument, the statements suggest 
that, considering the extent of functional loss due to pain, 
the veteran's disability should be considered as virtually 
comparable to ankylosis.  However, this would still not 
entitle the veteran to more than the currently assigned 40 
percent evaluation, which would be assignable for favorable 
ankylosis of the lumbar spine under DC 5289.  There is no 
medical indication whatsoever of unfavorable ankylosis of the 
lumbar spine, which is required for the maximum 50 percent 
evaluation under Diagnostic Code 5289.  

Other potentially applicable diagnostic codes authorizing 
assignment of more than the current 40 percent evaluation for 
spine disability are not applicable here.  The service-
connected lumbar spine disability is not shown to involve any 
residuals of fracture of any vertebra, or ankylosis of the 
entire spine; hence, neither DC 5285 or 5286 is applicable.  
While a 60 percent evaluation is assignable under DC 5293 for 
pronounced intervertebral syndrome (IDS), with symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  However, evaluation 
of the disability under Diagnostic Code 5293 is not 
appropriate in this case, as IDS is not shown.  Although the 
examiner noted that the veteran reported symptoms suggestive 
of sciatic-type pains with pains down both lower extremities 
on VA examination of May 2001, computerized tomography later 
ruled out either lumbar disc herniation or stenosis.  No 
other disc disease or neurological findings with respect to 
the lumbar spine are indicated.

For the foregoing reasons, the Board finds that a rating in 
excess of 40 percent is not warranted under any pertinent 
provision of the rating schedule.  

In addition to applicable schedular criteria, the Board also 
has considered whether an increased evaluation is warranted 
on an extra-schedular basis.  The rating schedule provides 
that ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the VA 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension (C&P) Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, however, despite the veteran's complaints, the 
Board finds that record does not present such unusual factors 
as those outlined above.  The veteran has reported being 
employed as a molder and being under no treatment whatsoever 
for his back, taking no medication and using no assistive 
devices to walk.  Although he stated that he was unable to do 
heavy lifting and could do only limited bending on the job, 
he did not describe any time lost from work due to his low 
back disability or its flare-ups.  The record shows no 
hospitalization for low back complaints beyond the single 
Geneva hospitalization in November 1998.  Moreover, there no 
evidence that he requires any medication, medical 
intervention, or assistive devices for the low back, even 
during flare-ups.  The record does not indicate that his 
service-connected low back disorder was the cause of either 
his temporary job loss in mid-1998 or his firing from a 
previous job in August 2000.  Thus, the evidence does not 
establish marked interference with veteran's employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or frequent periods of hospitalization for the lumbar DJD, or 
that the disability is exceptional or unusual disability as 
to render impractical the application of the regular 
schedular standards.  Under these circumstances, remand or 
referral of this case for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the claim for a rating in 
excess of 40 percent for DJD of the lumbosacral spine must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for the degree of additional disability 
resulting from aggravation of the veteran's bipolar disorder 
by his service-connected DJD of the lumbosacral spine is 
granted.  

A rating in excess of 40 percent for DJD of the lumbosacral 
spine is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

